PER CURIAM.
In this dissolution of marriage action, the court awarded to the husband the wife’s interest in a jointly owned money market account. The husband had not sought such relief. Accordingly, we reverse that part of the judgment relating to the award of the wife’s interest in the fund. Wilson v. Wilson, 279 So.2d 893 (Fla. 4th DCA 1973).
We affirm the remaining provisions of the judgment. While we would not necessarily have made the same provisions for the wife re alimony and equitable division of the marital home, nevertheless we cannot say that the trial court abused its discretion. Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980).
Reversed in part and affirmed in part.
GLICKSTEIN and BARKETT, JJ., and SCOTT, ROBERT C., Associate Judge, concur..